Citation Nr: 1221740	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to August 1966, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2011 the Board remanded the case with respect to the claims on appeal.  Notably, regarding the hearing loss claim, the Board remanded a claim for service connection for bilateral hearing loss.  On remand the RO granted service connection for left ear hearing loss.  

In the Veteran's July 2009 substantive appeal, VA Form 9, in addressing his claims on appeal he stated that he was seeking a fair and just compensation and that he did not believe that 100 percent was unreasonable in his case.  Significantly, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  The record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.     

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has right ear hearing loss for VA compensation purposes that is related to acoustic trauma during active service.

2.  Since September 26, 2007, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, and family relations, due to obsessional rituals, near-continuous panic or depression affecting the ability to function independently, suicidal and homicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; however, the preponderance of the evidence shows that the Veteran's psychiatric disability is not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred as a result of military service.  38 U.S.C.A. §§ 101 (2, 21-24), 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2011).

2.  Since September 26, 2007, the criteria for a 70 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As to the Veteran's right ear hearing loss claim, in this decision, the Board grants service connection for that disability, which constitutes a complete grant of the benefit sought.  As such, no discussion of VA's duty to notify or assist is necessary.

As to his PTSD claim, it arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  

The Veteran was afforded VA examinations regarding his claim for a higher initial disability rating for his PTSD.  The Board finds that in combination, the VA examinations obtained are adequate to decide the issues as they include examination and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The examination reports show that VA considered all of the pertinent evidence of record, to include the statements of the Veteran.  Therefore, the Board finds that findings from these examinations are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Right Ear Hearing Loss Service Connection Claim

The Veteran claims service connection for right ear hearing loss as being due to his exposure to loud noise and resulting acoustic trauma from service related duties, including while serving in Vietnam where he was exposed to loud gun fire and explosions.  Notably, the RO granted service connection for left ear hearing loss in February 2012.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Further, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  On a whispered voice test a finding of 15/15 is considered normal.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).

Service personnel records show that the Veteran received decorations including Parachutist Badge, Pathfinder badge, Combat Infantryman's Badge, Sharpshooter (Rifle M-14), and Vietnam Service Medal.  His principal duties included Basic Airborne, and Path Finder.  The Veteran served in Vietnam from August 1965 until August 1966.  Other service records on file show that the Veteran's service in Vietnam included such duties that would place him on helicopters and in combat.

Service treatment records include examination reports beginning with the June 1963 report of examination on entry to service.  That report contains findings indicating that hearing was measured as 15/15 on whispered voice for both ears.  In that report there is also a handwritten annotation of an audiogram dated in November 1963 that shows that pure tone thresholds, in decibels (after conversion of the data to the current ISO (ANSI) values), were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
-5
LEFT
10
0
0
-
35

The report of an August 1966 separation examination contains findings from audiological evaluations in pure tone thresholds, in decibels (after conversion of the data to the current ISO (ANSI) values), are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
-
10
5
LEFT
10
10
-
10
5

The report of an April 2008 VA examination for audiology shows that the Veteran reported that his bilateral hearing loss began during service, with no difference between the two ears as to hearing.  He reported that he had the greatest difficulty with hearing conversation.  He reported a history of military noise exposure to weapons fire, artillery, and explosions while serving in Vietnam, and that hearing protection was not provided then.  He reported having a positive history of civilian occupational noise from airline work, but with hearing protection usually worn.  He denied recreational noise exposure.

The April 2008 VA examination report contains findings from audiological evaluation, showing that pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
55
55
LEFT
15
10
65
65
60

Speech audiometry revealed speech recognition ability of 92 percent in each ear.   The report contains a diagnosis of: pure tone thresholds at the test frequencies 500 Hz to 4000 Hz currently indicate normal dropping to moderately severe sensorineural hearing loss bilaterally.

The April 2008 VA examiner noted that service treatment records were silent for hearing loss, and that medical literature states that noise-induced hearing loss occurs at the time of the exposure, not after the noise has ceased.  On that basis, the examiner opined that the Veteran's hearing loss was not the result of acoustic trauma incurred during military service.

Private treatment records in February 2011 include an audiological evaluation report and an associated statement from a treating audiologist.  The report of audiological evaluation is in graphic form.  On review it clearly shows that the findings for the right ear meet the definition for consideration as a hearing loss under VA regulation.  See 38 C.F.R. § 3.385.  Speech discrimination was 92 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss, and opined that based on the findings and the Veteran's military occupational specialty, that specialty would have exposed the Veteran to loud acoustic trauma, and therefore the Veteran's hearing loss was more likely than not caused by his military service.  

During a March 2011 VA examination for audiology the examiner conceded that the Veteran experienced military acoustic trauma as records showed he served in combat.  The Veteran reported that he first noticed bilateral hearing loss in 1966, which continued to gradually worsen since then.

The examiner enumerated the sets of pure tone thresholds from service audiology testing in November 1963 as noted on the enlistment examination report of June 1963, and from the separation examination report.  The listed pure tone thresholds were recorded in the March 2011 examination report without conversion to the current ISO (ANSI) values, and reflected that at the separation examination testing, all values were zero dB at the relevant Hertz frequency levels of 500, 1000, 2000, and 4000 Hz; no value was listed at 3000 Hz. The examiner noted that it was highly unusual for an individual to exhibit hearing thresholds of zero dB across the frequency range with no deviation.

The March 2011 VA examination report contains findings from audiological evaluation at that time, showing that pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
55
55
LEFT
15
10
65
65
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.   The report contains a diagnosis of pure tone thresholds at the test frequencies 500 Hz to 4000 Hz currently indicate normal sloping to moderately severe sensorineural hearing loss bilaterally.

After examination the examiner opined that the right ear hearing loss was less likely as not caused by or the result of in-service acoustic trauma while serving in combat.  As rationale the examiner stated that the service treatment records showed hearing was completely within normal limits for the right ear during service, and there was no medical evidence in service that right ear hearing loss began during service.  

The examiner opined that the left ear hearing loss was at least as likely as not caused by or a result of in-service acoustic trauma while serving in combat.  As rationale the examiner stated that the service treatment records from 1965 showed a 30 dB hearing loss at 4000 Hz in the left ear consistent with acoustic trauma from the conceded military noise exposure.  

On review, the record shows that the pure tone thresholds associated with the Veteran's right ear hearing loss, consistent with the left ear, meet the requirements to be considered to be a hearing loss disability under 38 C.F.R. § 3.385 for VA compensation purposes.  The record confirms the Veteran's combat related service in Vietnam as reflected in his military occupational specialty and other service records.  The Veteran has competently attested on a consistent basis that he has had a problem with his hearing in the right ear, as with the left one, since in-service acoustic trauma due to loud noise exposure from weapons, explosions, and helicopters and other combat-related noises.  Given the nature of the Veteran's service with his combat role in Vietnam, it is essentially certain that he was exposed to significant military-related noise from sources as reported.  The Board finds the Veteran's account of noise exposure levels during service to be consistent with the nature of the role he played during service.  The Board therefore finds his account to be completely credible.

The VA examiners in April 2008 and March 2011 provided opinions unsupportive of the Veteran's claim, which the Board finds to be not probative on the matter of nexus.  The earlier examiner based an opinion on records being silent for hearing loss, and the latter based an opinion on findings that service treatment records show that the right ear hearing was within normal limits during service.  It is important to first note that to warrant entitlement to service connection, it is not necessary that hearing not be within normal limits during service.  Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   

The March 2011  VA examiner's opinion-that there was no medical evidence in service that a right ear hearing loss began in service-appears to be based in part on a focus on the 1966 separation examination pure tone threshold values without converting to the current ISO (ANSI) values.  The examiner found the hearing thresholds of zero dB across the frequency range with no deviation to be questionable.  On conversion of those values, it is clear that there is some variability, and that there is some extent of hearing loss in 1966 that was worse than findings at the time of the November 18, 1963 audiology testing and worse than the 15/15 normal findings at the time of the June 1963 report of examination at entry to service.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (On a whispered voice test a finding of 15/15 is considered normal.).
 
The Board finds the Veteran's report of hearing loss symptoms in service and a continuity of hearing loss since then to be credible given the internal consistency with the other facts of the case as discussed above.  The Board finds the Veteran's statements on this to be totally credible given the audiology findings both during service (showing some worsening over the course of the Veteran's period of active service), and after (showing hearing loss of similar extents in both ears).  

Indeed, the audiology findings in service show that the Veteran's hearing acuity worsened in both ears during service, and that the left ear came closer than the right to meeting the criteria of the definition for hearing loss disability under 38 C.F.R. § 3.385 in service at the November 1963 service audiology examination.  Although the right ear hearing did not meet that criteria during service, the Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss that is otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   

The Board finds the February 2011 private medical opinion, which is supportive of the Veteran's claim, to be probative of the question at hand.  It is consistent with the facts of the Veteran's noise exposure and acoustic trauma likely experienced in the Veteran's combat role in Vietnam.  It is also consistent with the findings during service showing a worsening of the right ear hearing acuity during service.  And it is consistent with the Veteran's competent and credible report of inservice hearing loss symptoms and of increasing hearing loss he perceived since during service.  The February 2011 private medical opinion confirms a nexus between the right ear hearing loss and acoustic trauma in service.  

Given the facts above of significant noise exposure in service and the continuity of symptoms perceived since service, as well as the February 2011 private medical opinion linking the present right ear hearing loss to loud noise exposure in service, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's present right ear hearing loss is etiologically related to noise exposure and resulting acoustic trauma experienced in service.  The Board finds that the totality of the evidence is persuasive and probative of the issue on appeal.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for right ear hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Merits of the PTSD Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  The rating of a service-connected disability requires review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which disability rating to apply, the higher rating is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In evaluating the disability, the Board considers the potential for assigning one or more levels of rating-"staged" ratings-to account for any distinct periods of time when the evidence shows the Veteran may have experienced different levels of disability.  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent evidence as he had knowledge of such facts and conveyed matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

In this regard, the Board is charged with the duty to assess the credibility and weight given to any evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  The Board has the responsibility to weigh and assess all of the evidence on file.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When considering whether lay evidence is satisfactory, the Board may properly consider such factors as the internal consistency or inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible. Id. at 1336.  As a finder of fact, however, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

Under Diagnostic Code 9411, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination, and it is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

As discussed below GAF scores of 45-50 and 55 were assigned at the time of VA examinations of the Veteran's PTSD.  Thus the description of symptomatology associated with the GAF score range within which these scores are found is relevant to this case.  A GAF score from 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM- IV.  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  Id.

The most probative evidence on file is contained in the reports of comprehensive VA examinations in April 2008 and March 2011.  There are no other medical records containing findings inconsistent with these reports.  

During the April 2008 examination, the Veteran reported having problems since returning from Vietnam.  He reported having problems with sleeplessness, irritability, and moodiness.  He had intrusive thoughts and nightmares, increased anxiety and nervousness, and panic attacks.  On examination the examiner found the Veteran was visibly anxious, nervous, and depressed.  He became quite emotional and stressed when describing traumatic events.  His mood was depressed and he had a constricted affect.  The Veteran felt paranoid, and had a guarded and vigilant look.  He felt a lot of guilt.  He had a sense of frustration and helplessness, and admitted to having problems with anger and mood swings.  He had impulse control problems and his cognitive functions were limited and insight and judgment was fair.  He was socially isolated and easily irritated and avoided noise and crowds.  He reported that he was currently unemployed and had last worked in April 2007, driving a truck on a part-time basis.

The April 2008 VA examination report contains a diagnosis of PTSD, chronic; anxiety disorder with depressive symptoms secondary to PTSD.  The GAF score was 55.  The examiner commented that the Veteran had major difficulty with sleep, irritability, anger and mood swings.  He was quite vigilant, avoidant of society, and had lost interest in interacting and maintaining positive relationships.  He had bouts of anxiety.  The examiner opined that all of these symptoms impair the Veteran significantly to function both in social and industrial levels.  The examiner opined that due to the severity of symptoms the Veteran needed further rehabilitation and improvement; otherwise the Veteran would not be able to maintain gainful employment in the future.  The examiner opined that the PTSD symptoms affected and severely limited the Veteran's capacity to maintain functionality.

The March 2011 VA examination states that the Veteran had difficulty with sleep, irritability/outbursts of anger, concentrating, hypervigilance, exaggerated startle response, which caused clinically significant distress or impairment in social, occupational or other areas of functioning.  Symptoms included depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work.  The examiner opined essentially that the Veteran's occupational and social impairment was productive of such impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The examiner estimated the Veteran's GAF score to be in the range of 45-50.   

Based on the foregoing evidence, and resolving any doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent disability rating.  In reaching this decision, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

Deficiencies in many of these areas have been demonstrated by the competent evidence in this case.  As just discussed, the most recent VA examiner opined essentially that the Veteran's occupational and social impairment was productive of such impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  These are the hallmark symptoms requisite to meeting the criteria for a 70 percent rating for PTSD.  That VA psychiatric examination concluded with a GAF score of 45-50, which indicates that the examiner's opinion was that overall; the Veteran had serious symptoms or any serious impairment in social, occupational, or school functioning.  DSM- IV.  

That GAF score and other findings discussed above reflect occupational and social impairment productive of deficiencies in most areas including work and family relations.  Findings regarding difficulty getting along with others at work and family, irritability, and bouts of anger, are also indicated.  

All of these symptoms combine to result in an inability to establish and maintain effective relationships.  The Veteran has reported that he has difficulty with sleeping due to his PTSD, which impairs his ability to work.  It is likely that his chronic sleep impairment by itself also would cause deficiencies in his work ability.  Although the earlier VA examination GAF score of 55 reflects less serious symptoms, the examiner at that time concluded that the Veteran's symptoms severely limited the Veteran's capacity to maintain functionality, and without rehabilitation and improvement he would not be able to maintain gainful employment in the future.

Giving the Veteran's claim the benefit of the doubt, and as the evidence overall shows that there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood, the Board finds that the criteria for a 70 percent rating, and no more, for PTSD are met for the entire period of service connection.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The preponderance of the evidence does not show that the Veteran's symptoms are productive of total occupational and social impairment due to such symptoms as identified under Diagnostic Code 9411.  Id.  That is, the evidence overall does not show that his PTSD is productive of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  There is no evidence of such symptomatology during the relevant period.  Thus, a disability rating in excess of 70 percent for PTSD is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD, which is productive of the psychiatric symptoms discussed above and are specifically contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Board has considered whether a further staged rating is appropriate.  However, the Board does not find that the evidence as discussed above warrants any additional rating at any time such as to produce a staged rating.   


ORDER

Service connection for right ear hearing loss is granted.

A 70 percent rating for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

As noted in the introduction above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran may be unemployed due, at least in part if not altogether, to symptoms of his service-connected PTSD, or in combination with his other service-connected disabilities.  

During the March 2008 VA examination for PTSD, the Veteran reported he was unemployed and had last worked on a part-time basis in April 2007.  During the March 2011 VA examination for PTSD, the Veteran discussed having trouble when he was with people at work and that he was a truck driver.  But there is no evidence to establish that the Veteran has a current employment that is more than part-time or marginal employment.  Marginal employment shall not be considered substantially gainful employment for purposes of determining entitlement to TDIU.  See 38 C.F.R. § 4.16(a).

Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claims.  

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice, obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his service-connected disabilities on his employability.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated.   

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in November 2010.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any private treatment records not on file and relevant to the TDIU claim should be obtained prior to any examination.

Accordingly, the case is REMANDED for the following action:

1. Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities relevant to the TDIU claim.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file.

3.  Notify the Veteran that he may submit statements from him and others describing fully the service-connected disabilities' symptoms and impact on his ability or inability to work.

4.  After the above actions, schedule the Veteran for an appropriate examination to determine entitlement to TDIU.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of associated symptoms of service-connected disabilities and their impact on his ability to work.

The examiner should conduct any appropriate tests and studies required.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (1) PTSD; (2) lumbosacral spine disorder, to include lumbar and sacral spine degenerative disc disease, without radiculopathy; (3) malaria; and (4) bilateral hearing loss.  

All findings and conclusions, and the rationale for all opinions expressed by an examiner should be provided in a legible report.
5.  Then readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


